United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, CAMILLA POST
OFFICE, Camilla, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Andrew Douglas, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1432
Issued: August 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 21, 2019 appellant, through counsel, filed a timely appeal from a May 17, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the May 17, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish entitlement to
intermittent wage-loss compensation commencing December 23, 2017, causally related to her
accepted August 29, 2017 employment injury.
FACTUAL HISTORY
On August 29, 2017 appellant, then a 49-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that day she injured her lower back when she tripped on a floor mat
and fell while in the performance of duty. On the back of the form the employing establishment
noted that appellant had not stopped work.4 OWCP accepted the claim for lower back muscle,
fascia, and tendon strain.
On December 5, 2017 appellant was seen by Dr. Michael Pare, a Board-certified
neurosurgeon, who noted appellant’s complaints of back pain, provided examination findings, and
diagnosed dorsalgia. Dr. Pare reported that appellant was currently working a sedentary position
for two hours per day and continued to have a fair amount of back pain complaints. He attributed
appellant’s failure to improve in part to fibromyalgia and recommended continued restricted duty.
A January 16, 2018 note from Kirk Clinic, Family Practice, which was signed by Jade
Merritt,5 noted that appellant was a patient at the clinic and requested that she be excused from
work on January 11, 12, 13, 16, 18, 19, and 20, 2018.
On January 21, 2018 appellant filed claims for intermittent wage-loss compensation (Form
CA-7) including for the period December 23, 2017 to January 19, 2018.6
In a development letter dated February 1, 2018, OWCP advised appellant that it had not
received any evidence to support her claim for wage-loss compensation for the period January 6,
through 19, 2018. It advised appellant regarding the medical evidence necessary to establish
disability. OWCP afforded him 30 days to submit the necessary evidence.
In a January 23, 2018 note, Sean Saul, a physician assistant, noted that he had been
involved with appellant’s care under the management of Dr. Christopher N. Bazal, a Boardcertified family medicine physician. Mr. Saul noted that appellant continued to have days of
debilitating back pain which greatly limited her activity and resulted in her inability to work.

4

The employing establishment noted that appellant worked from 9:55 a.m. to 4:45 p.m., as directed. On
September 29, 2017 appellant accepted a September 15, 2017 modified rural associate carrier associate job offer
effective September 23, 2017 with work hours of 12:00 p.m. to 4:20 p.m.
5

The Board notes that there is no other identifying information about the author.

6

In attached time analysis forms (Form CA-7a) appellant claimed 23.20 hours of leave without pay (LWOP) for
December 23, 26, 28, 29, and 30, 2017 and January 2, 4, and 5, 2018 (2.20 hours per day) and 23.20 hours of LWOP
for January 6, 8, 9, 11 to 13, 15, 16, 18, and 19, 2018 (2.20 hours per day) due to excessive pain from her back injury.
Appellant also claimed 23.20 hours for this period, including 2.20 hours of LWOP for Christmas Day (holiday) and
2.20 hours of LWOP for New Year’s Day (holiday). The reason given for the leave on this form was “work injury
with medical attached.”

2

In a January 31, 2018 note from the Kirk Clinic, Jade Merritt, indicated that appellant was
a patient at the clinic and requested that she be excused from work on January 20, 22, 23, 25, 26,
27, 29, 30, February 1, and 2, 2018 due to back injury pain.
In a February 21, 2018 report, Dr. Bazal noted that since appellant’s work injury she
continued to experience daily severe mid-back pain which was incapacitating. He reported that
prior to her fall at work appellant was capable of fulfilling her employment duties without
limitation, even with her fibromyalgia, but that she could no longer perform her work duties.
OWCP received disability notes from the Kirk Clinic, which were signed by Jade Merritt,
requesting that appellant be excused from work due to work-related disability for numerous dates
for the period January 20 through March 2, 2018.
In a development letter dated April 9, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish her claims for compensation for the periods December 23,
2017 to January 5, 2018. It advised her regarding the definition of the term disability under FECA
and the medical evidence required to establish her claims. OWCP afforded appellant 30 days to
provide the necessary evidence.
By decision dated April 9, 2018, OWCP denied appellant’s claim for intermittent wageloss compensation for the period January 6 through 19, 2018.
In an April 12, 2018 report, Dr. Bazal clarified the work excuses provided by his office.
He opined that the dates appellant missed work were due to her complaints and that she had not
been seen or evaluated on all the dates listed. Dr. Bazal attributed her work absences to her back
injury.
In a report dated May 1, 2018, Dr. Mark A. Wolgin, a Board-certified orthopedic surgeon,
noted that appellant’s onset of back pain began with an August 29, 2017 employment injury when
she tripped on a thick mat and fell and that she had been off work since December 21, 2017. He
summarized her medical history noting a history of fibromyalgia since 2010 and noted that her
current symptoms included constant low back pain radiating into her lower extremities.
Appellant’s physical examination findings were detailed. Dr. Wolgin diagnosed lumbar facet
arthropathy, chronic bilateral shoulder pain, chronic low back pain with bilateral sciatica, and some
degenerative changes. He opined that a component of her pain was likely due to her fibromyalgia
and unrelated to her fall.
Dr. Wolgin, in a May 1, 2018 work/school note, provided work restrictions which included
no frequent lifting, twisting, or bending, and no lifting more than five pounds. He explained that,
if work was not available within these restrictions, appellant should remain off work.
In a May 17, 2018 report, Dr. Konstantin S. Tsymbalov, a Board-certified physiatrist,
noted appellant’s history of injury and medical treatment. He reported that appellant had been
seen for lumbar pain complaints. Dr. Tsymbalov reviewed diagnostic testing and performed a
physical examination. Examination findings included mild antalgic gait on the right, straight leg
rising seated and rising positive for bilateral radicular pain, moderate lumbar paraspinal muscle
tenderness and spasm and mildly to moderate decrease lumbar range of motion. Dr. Tsymbalov
diagnosed chronic bilateral low back pain with bilateral sciatica.

3

On June 5, 2018 appellant was seen by Dr. Wolgin who noted that appellant was receiving
pain treatment from Dr. Tsymbalov. Dr. Wolgin reported that appellant’s examination findings
were unchanged. He diagnosed chronic bilateral low back pain with bilateral sciatica due to a fall,
chronic bilateral shoulder pain, and neck and thoracic pain. Dr. Wolgin opined that appellant’s
preexisting fibromyalgia had been aggravated by the accepted August 29, 2017 trip and fall. In
support of this conclusion, he explained that appellant’s back had been aggravated and she
developed bilateral shoulder, neck, and intrascapular pain following the trip and fall. Moreover,
Dr. Wolgin noted that appellant had no problem performing her duties and had no symptoms prior
to the accepted August 29, 2017 employment injury. He concluded that appellant had been and
continued to be totally disabled due to the accepted August 29, 2017 employment injury.
In work excuses dated June 5 and 7, 2018, Dr. Wolgin found appellant disabled from work
until further notice.
Dr. Tsymbalov, in a June 12, 2018 report, diagnosed chronic bilateral low back pain with
bilateral sciatica, lumbosacral radiculopathy, chronic pain syndrome subsequent to a fall, and
myofascial pain syndrome. He noted that appellant’s examination findings and review of
diagnostic testing were unchanged. Dr. Tsymbalov opined that it was likely that appellant’s
lumbar pain was due to lumbar spondylosis with radiculopathy.
On June 21 and 25, July 26 and 27, August 23, and September 10, 2018, OWCP received
Form CA-7 claims and accompanying Form CA-7a’s for the period December 23, 2017 to
August 31, 2018.7
In a June 28, 2018 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish her claim for compensation for the periods December 23, 2017
and continuing. It advised her regarding the definition of the term disability under FECA and the
medical evidence required to establish her claim. OWCP afforded appellant 30 days to provide
the information requested.
A July 5, 2018 report from Dr. Wolgin diagnosed chronic bilateral low back pain with
bilateral sciatica and facet arthropathy. Dr. Wolgin reiterated that prior to her fall on August 29,
2017 appellant had no symptoms or difficulty performing her work duties. Thus, he concluded
that she sustained an aggravation of her preexisting lumbar degenerative condition.

7

On the Form CA-7a, appellant claimed 23.20 hours of LWOP for January 20, 22, 23, 25 to 27, 29, 30, February 1,
and 2, 2018 (2.20 hours per day), 23.20 hours for February 3, 5, 6, 8 to 10, 12, 13, 15, and 16, 2018 (2.209 hours per
day), 23.20 hours for February 17, 19 (federal holiday), 20, 22 to 24, 25, 27, March 1, and 2, 2018 (2.20 hours per
day), 23.20 hours for March 3, 5, 6, 8 to 10, 12, 13, 15, and 16, 2018, 23.20 hours for March 17, 19, 20, 22 to 24, 26,
27, 29 and 30, 2018, 23.20 hours for March 31, April 1, 3, 5 to 7, 9, 10, 12, and 13, 2018 (2.20 hours per day), 23.20
hours of LWOP for April 14, 16, 17, 19 to 21, 23, 24, 26, and 27, 2018 (2.20 hours per day), 7.00 hours of LWOP for
April 28, 30, and May 1, 2018, 23.40 hours for May 14, 16, 18, 21, 23 and 25, 2018 (3.90 hours per day), 23.40 hours
of LWOP for May 28, 30, June 1, 4, 6, and 8, 2018 (3.90 hours per day), 23.40 hours of LWOP for June 11, 13, 15,
18, 20, and 22, 2018 (3.90 hours per day) due to work injury with medical attached. (RD 1/25, 6/21, 25/2018) and
23.40 hours of LWOP for June 25, 27, 29, July 2, 4, and 6, 2018 (3.90 hours per day), 23.40 hours of LWOP for
July 9, 11, 13, 16, 18, and 20, 2018 (3.90 hours per day), 23.40 hours of LWOP for July 23, 25, 27, 30, August 1,
and 3, 2018 (3.90 hours per day), 23.40 hours of LWOP for August 6, 8, 10, 13, 15, and 17, 2018, 23.40 hours of
LWOP for August 20, 22, 24, 27, 29, and 31, 2018 (3.90 hours per day) (3.90 hours per day) noting she was placed
off work by her physician until further notice

4

In a July 10, 2018 report, Dr. Tsymbalov reported that appellant was seen for low back
pain with unchanged examination findings. He diagnosed chronic bilateral low back pain with
bilateral sciatica, lumbosacral radiculopathy, chronic pain syndrome, neuropathy, and lumbar facet
arthropathy. The work restrictions provided by Dr. Wolgin were unchanged.
Dr. Tsymbalov’s August 13, 2018 report noted diagnoses of myofascial pain syndrome,
chronic bilateral low back pain with bilateral sciatica, chronic pain syndrome, and neuropathy. He
attributed appellant’s lumbar radicular pain as likely due to lumbar spondylosis with radiculopathy
and myofascial in etiology. Dr. Tsymbalov noted her work restrictions were established by
Dr. Wolgin.
By decision dated September 20, 2018, OWCP affirmed the denial of appellant’s claim for
intermittent wage-loss compensation on and after December 23, 2017.
OWCP continued to receive progress reports from Dr. Wolgin dated September 6 and
November 1, 2018.
Dr. Wolgin, in a November 26, 2018 report, noted appellant’s history of injury and medical
treatment. He noted that appellant’s physical examination revealed moderate lumbosacral spine
tenderness with positive facet loading maneuvers and light touch skin tenderness, cervical spine
moderate tenderness with light tough skin tenderness, positive bilateral shoulder Neer and
Hawkins maneuvers, and negative straight leg reaching. Dr. Wolgin diagnosed chronic bilateral
low back pain with bilateral sciatica, lumbosacral radiculopathy, bilateral shoulder joint pain,
anxiety, lumbar facet arthropathy, chronic pain syndrome, and chronic neck pain with exacerbation
from fall. Regarding causation, he opined that the fall at work exacerbated her lumbar
radiculopathy and cervical and lumbar intervertebral disc disorder. In support of this opinion,
Dr. Wolgin explained that where there was preexisting lumbar degeneration any pressure, such as
a fall, on the spine worsened the lumbar condition. Pressure on the lumbar spine from the fall
increased the load on the discs and resulted in further disc protrusion. If the protrusion was far
enough, there can be nerve impingement and radicular pain. According to Dr. Wolgin, appellant
experienced this type of fall on August 29, 2017 and that the increased spinal pressure resulted in
L5-S1 disc protrusion and nerve impingement resulting in radicular symptoms. He explained that
the mechanism of the fall also caused increased neck pain and aggravation of her preexisting
cervical symptoms. Dr. Wolgin opined that the August 29, 2017 employment injury caused her
chronic pain syndrome due to the persistent pain signals caused by the fall. He observed that her
preexisting stenosis, disc protrusion, disc degeneration, and osteoarthritis made her less tolerant
and flexible to the August 29, 2017 fall at work. Thus, Dr. Wolgin determined that the accepted
August 29, 2017 fall at work resulted in an aggravation of her back pain and new bilateral shoulder,
neck, and interscapular region pain. With regards to her work status, he found appellant had been
totally disabled since her August 29, 2017 employment injury.
On December 13, 2018 appellant, through counsel, requested reconsideration of the
September 20, 2018 decision denying appellant’s claim for wage-loss compensation for
December 23, 2017 and continuing.
OWCP received a disability note and report dated February 4, 2019 from Dr. Wolgin in
which he reiterated his prior opinion that appellant remained disabled from work.
By decision dated March 12, 2019, OWCP denied modification.
5

On April 5, 2019 appellant, through counsel, requested reconsideration. In support of the
reconsideration request appellant submitted medical reports of Drs. Wolgin and Tsymbalov
previously of record.
By decision dated May 17, 2019, OWCP denied modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.8 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.9 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.10
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.11
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.12 Rationalized medical evidence is medical evidence
which includes a physician’s detailed medical opinion on the issue of whether there is a causal
relationship between the claimant’s claimed disability and the accepted employment injury. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the claimed period
of disability.13
ANALYSIS
The Board finds that this case is not in posture for a decision.
Dr. Wolgin, in a November 26, 2018 report, reiterated appellant’s history of injury, noted
her preexisting history of cervical and lumbar conditions and medical treatment, and presented
examination findings. He diagnosed chronic bilateral low back pain with bilateral sciatica,
lumbosacral radiculopathy, bilateral shoulder joint pain, anxiety, lumbar facet arthropathy, chronic
8

B.O., Docket No. 19-0392 (issued July 12, 2019); D.W., Docket No. 18-0644 (issued November 15, 2018).

9

Id.

10

20 C.F.R. § 10.5(f); B.O., supra note 7; N.M., Docket No. 18-0939 (issued December 6, 2018).

11

Id.

12

J.M., Docket No. 19-0478 (issued August 9, 2019).

13

R.H., Docket No. 18-1382 (issued February 14, 2019).

6

pain syndrome, and chronic neck pain. Dr. Wolgin reiterated that appellant’s conditions had been
aggravated by her employment injury. He explained that appellant’s fall at work exacerbated her
lumbar radiculopathy and cervical and lumbar intervertebral disc disorder because where there
was preexisting lumbar degeneration any pressure, such as a fall, on the spine worsened the lumbar
condition. Dr. Wolgin explained that pressure on the lumbar spine from the fall increased the load
on the discs and resulted in further disc protrusion and that if the protrusion was far enough, there
can be nerve impingement and radicular pain. He concluded that appellant experienced this type
of fall on August 29, 2017, which caused increased spinal pressure resulting in L5-S1 disc
protrusion and nerve impingement resulting in radicular symptoms. Moreover, Dr. Wolgin
concluded that the mechanism of the fall also caused increased neck pain and aggravation of her
preexisting cervical symptoms. He explained that appellant’s preexisting conditions made her less
tolerant and flexible when she fell at work on August 29, 2017. Dr. Wolgin opined that appellant’s
nerve impingement, L5-S1 disc protrusion, and radicular symptoms were causally related to the
August 29, 2017 employment injury. With regards to her work status, he found she had been
totally disabled from any type of work since her August 29, 2017 employment injury.
The Board finds that while Dr. Wolgin’s opinion regarding causal relationship lacks
sufficient medical rationale to meet appellant’s burden of proof to establish that her claim should
be expanded to include nerve impingement, L5-S1 disc protrusion with radicular symptoms, and
the resulting intermittent wage-loss compensation, it was based upon an accurate medical history
and provided medical rationale explaining how the forces of impact in the accepted employment
injury could result in or have aggravated the diagnosed conditions and resulting disability. As
such, the opinion of Dr. Wolgin is sufficient to require OWCP to further develop the medical
evidence in this claim.14
It is well established that proceedings under FECA are not adversarial in nature and OWCP
is not a disinterested arbiter.15 While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence and to see that
justice is done.16
The Board will remand the case to OWCP for further development of the medical evidence
to obtain a rationalized medical opinion as to whether the accepted employment injury of
August 29, 2017 was sufficient to have caused or aggravated cervical and lumbar conditions and
any resulting disability. OWCP should prepare a statement of accepted facts which includes the
accepted conditions of the case as well as appellant’s preexisting medical conditions and then
obtain a second opinion examination on the issue of causal relationship. It should also determine
whether appellant should be compensated for up to four hours per day for attendance at medical
examinations. After such further development as may be deemed necessary, OWCP shall issue a
de novo decision.

14
See A.M., Docket No. 18-1098 (issued April 22, 2019); R.H., Docket No. 17-1966 (issued March 6, 2018);
Donald R. Gervasi, 57 ECAB 281 (2005); John J. Carlone, 41 ECAB 354 (1989).
15

See A.M., Docket No. 18-0630 (issued December 10, 2018); Vanessa Young, 56 ECAB 575 (2004).

16

A.M., id.; M.B., Docket No. 17-0536 (issued June 22, 2017); Donald R. Gervasi, 57 ECAB 281, 286 (2005);
Jimmy A. Hammons, 51 ECAB 219 (1999); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

7

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 17, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: August 5, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

